Examiner’s Statement of Reason for Allowance 

1.	Claims 1-3, 7, 9-11, 15-17, 19 and 21-23 are allowed.

2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record 20160212755 and 20170135174 either individually or in combination fail to teach a first wireless access device, a backhaul node, a communications method implemented by a first wireless access device and a backhaul node and comprising a first radio resource is partially or completely the same as the second radio resource, and sending a first switched data to a second wireless access device and using the backhaul node or receiving second switched data using the backhaul node, wherein the first switched data is of the first wireless access device and comprises status information of a radio resource of the first wireless access device, status information of for user channel of the first wireless access device, or first service data to be jointly sent, and wherein the second switched data is of the second wireless access device and comprises status information of a radio resource of the second wireless access device, status information of a user channel of the second wireless access device, or second service data to be jointly sent.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466            

/DIANE L LO/Primary Examiner, Art Unit 2466